The testimony of respondent’s daughter as to the agreement and the services rendered by respondent as housekeeper for deceased, although that of a person having a moral interest in the result, was nevertheless corroborated by decedent’s acknowledgment of the debt, contained in the book kept by the witness at decedent’s request, and the burden of proving nonpayment was not on the respondent. (Lerche v. Brasher, 104 N. Y. 157; Matter of Barry, 250 App. Div. 814.) Present — Hagarty, Johnston, Adel, Taylor and Close, JJ.